DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/02/2022 has been entered.  Claims 1-3, 5-11, and 13-16 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 13-16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for varying speed of the cutting member depending/based on load applied (toughness or thickness of the tissue) to the cutting member and sensed/detected, does not reasonably provide enablement for adjustment of torque applied to the cutting member.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification provides some support for having torque sensors for measuring torque on the motor shaft.  The detailed description does not have the phrase “control the motor to adjust a torque applied to the cutting member”.  What is adjusted and how is it adjusted? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  the sensed “parameter” and the control circuit to control the motor.  What is the “parameter”?  How does the control circuit control the motor based on sensed “parameters”?  The amended phrase “adjust a torque or a speed applied to the cutting member by the motor” is unclear since adjustment of torque applied to the cutting member is not found in the specification.  The specification discloses varying the speed of the cutting member depending on the load applied to it and sensed by the instrument.  Examiner suggest reciting that it is a load that is sensed.  Also, “parameter” is not structurally/cooperatively linked with the control circuit to form a cooperative relationship other than the control circuit simply transferring the parameter to a database.  How is the parameter “sensed”?  Is the parameter used for any function of the device?  A sensor mechanism/device is required to sense a parameter.  Presumably as disclosed; the control circuit controls the motor speed based on the sensed parameters (i.e. load) with a sensor.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trees et al. (US 20150282825 A1) in view of Weir et al. (US 20140200612 A1) in view of Fitzsimmons et al. (US 20150305729 A1) and further in view of Hall et al. (US 20140246474 A1).
Regarding claim 1, Trees et al. discloses a surgical stapling instrument (100/200/300, fig. 1) comprising a handle assembly (20/22),
an end effector (14) configured to clamp a tissue ([0061], fig. 1); a cutting member (28, [0067-0069, 0107-0108]); a motor (32) mechanically coupled to the cutting member, the motor configured to move the cutting member between a first position and a second position (abstract, [0005, 0007, 0061, 0071-0073]); and 
a control circuit (34) coupled to the motor, the control circuit configured to: sense a parameter associated with clamping of the end effector (position of cutting member, power to motor to clamp, impedance of tissue clamped, [0009, 0011, 0029, 0071-0074, 0115, 0126]); and 
control the motor by modulating a power (adjust motor output) applied to the motor to adjust a torque or a speed applied to the cutting member by the motor [(0029, 0060, 0108, 0111-0139], figs. 11-20) and teaches the controller 34 can “include a variety of devices configured to process signals (e.g., a microprocessor, a central processing unit (CPU), a memory controller, etc.), and the power source 36 can include a variety of devices configured to supply power to at least the controller 34” [0071].
Trees et al. states:  “Adjusting the motor's output can cause the cutting element to translate through the end effector at different speeds, thereby allowing the cutting element to cut through tissue being grasped by the end effector at different speeds [0060]…cutting element can be positioned at the distal end 28d of the compression member 28, such as by being formed on the connecting portion 30c of the compression member 28 as an integral part thereof, e.g., as a sharpened edge thereof, or as a member attached thereto, e.g., a blade mounted thereon [0069]… cutting element can be configured such that it is not attached to the compression member 28, such that the cutting element can be configured to advance and retract relative to the jaws 16a, 16b so as to cut tissue sandwiched therebetween without applying compression to the tissue.. include a separate compression member” [0069]…speed of the cutting element can thus be controlled based on the cutting element's position on the end effector since the motor's output can include power that causes the cutting element to translate along the end effector” [0115]
Trees et al. fails to explicitly teach that the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis; and a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is slidably disposed at a distal position within the handle assembly of the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is disposed at a proximal position within the surgical stapling instrument.
Weir et al. teaches a similar stapler (600) having a control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system (52/60/810/816, [0052-0055, 0062-0074, 0093, 0099-0103, 0114-0116], figs. 1-11).
Fitzsimmons et al. also teaches a similar stapler (12 [0035]) having control circuit [0030] is further configured to operate in cooperation with a computer-implemented interactive surgical system (10 [0037], fig. 2) and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing [0003, 0037] of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis ([0034-0038, 0048-0049], figs. 1-7).
Hall et al. also teaches a similar stapler having unitary motor housing (26/750), wherein the unitary motor housing comprises a motor (402, 530, 560 and 610 [0183]) and a battery (802), the motor housing (750) slidably disposed within the handle assembly ([0173-0183], figs. 1 and 27-32); wherein the motor is electrically coupled (via 810/820) to the battery when the unitary motor housing (750) is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument ([0173-0185], figs. 1 and 27-32).  Hall et al. also teaches having the battery in a robotic system if desired [0183] and having various sensors [0261], a receiver module 4015, video monitor 4014, relay station 4008, data transmitted wirelessly a wide-area network (WAN), a local-area network (LAN), or any other suitable network or device; storing the data with memory (ROM/disk/4122), blue tooth, and process the data with a processor/computer, (4120 [0264-0271, 0280-0285], figs. 82-88).
Given the teachings of Trees et al. to have a control circuit control the speed and position of the cutting member according to a parameter and microprocessor, a central processing unit (CPU) working in conjunction with the controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit to be configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter and the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis for achieving the desired cut length or for safety control of the knife/cutting member with user control/adjustment and feedback data being shared/stored as taught by Weir et al. and Fitzsimmons et al. and to also have a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument for easier and safer activation of the device and installation of the motor as taught by Hall et al.
Regarding claim 9, Trees et al. discloses a surgical stapling instrument (100/200/300, fig. 1) comprising a handle assembly (20/22), an end effector (14) configured to clamp a tissue ([0061], fig. 1); a cutting member (28, [0067-0069]); a motor (32) mechanically coupled to the cutting member, the motor configured to move the cutting member between a first position and a second position (abstract, [0005, 0007, 0061, 0071-0073]; and 
a control circuit (34) coupled to the motor, the control circuit configured to: sense a parameter associated with firing of the cutting member ([0005-0015, 0029, 0061, 0071-0074, 0108, 0112, 0115-0116, 0124-0131, 0140]); and control the motor by modulating a power (adjust motor output) applied to the motor to adjust a torque applied to the cutting member by the motor [0117-0122, 0140], tables 1-3, figs. 11-16) and teaches the controller 34 can “include a variety of devices configured to process signals (e.g., a microprocessor, a central processing unit (CPU), a memory controller, etc.), and the power source 36 can include a variety of devices configured to supply power to at least the controller 34” [0071].
Trees et al. fails to explicitly teach that the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis and a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument.
Weir et al. teaches a similar stapler (600) having a control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system (52/60/810/816, [0052-0055, 0062-0074, 0093, 0099-0103, 0114-0116], figs. 1-11).
Fitzsimmons et al. also teaches a similar stapler (12 [0035]) having control circuit [0030] is further configured to operate in cooperation with a computer-implemented interactive surgical system (10 [0037], fig. 2) and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing [0003, 0037] of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis ([0034-0038, 0048-0049], figs. 1-7).
Hall et al. also teaches a similar stapler having unitary motor housing (26/750), wherein the unitary motor housing comprises a motor (402, 530, 560 and 610 [0183]) and a battery (802), the motor housing (750) slidably disposed within the handle assembly ([0173-0183], figs. 1 and 27-32); wherein the motor is electrically coupled (via 810/820) to the battery when the unitary motor housing (750) is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument ([0173-0185], figs. 1 and 27-32).  Hall et al. also teaches having the battery in a robotic system if desired [0183] and having various sensors [0261], a receiver module 4015, video monitor 4014, relay station 4008, data transmitted wirelessly a wide-area network (WAN), a local-area network (LAN), or any other suitable network or device; storing the data with memory (ROM/disk/4122), blue tooth, and process the data with a processor/computer, (4120 [0264-0271, 0280-0285], figs. 82-88).
Given the teachings of Trees et al. to have a control circuit control the speed and position of the cutting member according to a parameter and microprocessor, a central processing unit (CPU) working in conjunction with the controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit to be configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter and the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis for achieving the desired cut length or for safety control of the knife/cutting member with user control/adjustment and feedback data being shared/stored as taught by Weir et al. and Fitzsimmons et al. and to also have a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument for easier and safer activation of the device and installation of the motor as taught by Hall et al.
Regarding claims 2 and 10, Trees et al. discloses the cutting member is independently actuatable from the end effector [0069, 0078, 0107-0110, 0115-0118].
Regarding claim 3-6, 8, 11-14, and 16, Trees et al. discloses the parameter comprises a tissue gap, force during closure of the end effector, tissue creep stabilization, or force during firing, or any combination thereof, wherein the control circuit is configured to control the motor to drive the cutting member in either a load control mode or a stroke control mode according to an adjustable control parameter, configured to control an advancement rate at which the motor drives the cutting member according to initial conditions as the motor begins driving the cutting member from the first position, configured to control the motor to adjust a speed at which the motor drives the cutting member and control the motor to adjust any combination of the torque, the speed, or the distance [0011, 0017, 0020-0021, 0070, 0089-0090, 0096, 0109, 0117-0118].

Claims 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trees et al. (US 20150282825 A1) in view of Weir et al. (US 20140200612 A1) in view of Fitzsimmons et al. (US 20150305729 A1) in view of Hall et al. (US 20140246474 A1) and further in view of Huang et al. (US 20130168435 A1).
Regarding claims 7, Trees et al. teaches the control circuit is configured to control the motor to adjust a position and speed in which the motor drives the cutting member according to the parameter [0008, 0015, 0029, 0110-0120, 0140, tables 1-3, figs. 11-16)].
Trees et al. fails to explicitly teach that the control circuit is configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter.
Huang et al. teaches a similar stapler (1300/1400) having a control circuit [0276-0282] configured to control a motor (1410, fig. 142) to adjust a distance to which the motor drives a cutting member (1392) according to the parameter ([0265-0283], figs. 1 and 123-142).
Given the teachings of Trees et al. to have a control circuit control the speed and position of the cutting member according to a parameter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit to be configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter for achieving the desired cut length or for safety control of the knife/cutting member as taught by Huang et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, and 13-16 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Also, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., torque measured by torque sensors, type of parameters, sensor mechanism/device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner contends the phrase “a parameter associated with clamping of the end effector” does not indicate any type of parameter and does not provide any limitation to the term “parameter”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure- 
US 20140246474 A1 teaches stapler with motor (3714) with controller (800)/circuit/processor (3702/3706) controlling moving firing member (160) at desired torque/speed [0253], memory for time and location data of the firing member and modulating/adjusting power to motor with programmed instructions [0342].
US 20170333033 A1 – controlling closure rate (firing speed), desired gap of the jaws, calibrating motor speeds [0030-0067]. 
US 20160265938 A1 – microcontroller controlling motor for desired closure rate with memory [0039-0040]
US 20100096431 A1 – different zones/pitches on the firing rod (180, [0095]) with contact between the cam 185 and microswitches [0098-0099]. And see references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731